

116 SJ 35 ES: Providing for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 35IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed foreign military sale to the United Arab Emirates of certain
 defense articles and services.That the following proposed foreign military sale to the United Arab Emirates is prohibited:(1)The sale of the following defense articles, including defense services and technical data, described in Transmittal No. 17–0B, submitted to Congress pursuant to section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) and published in the Congressional Record on June 4, 2019: The proposed sale of 28 AH–64E Remanufactured Apache Attack Helicopters; 10 new AH–64E Apache Attack Helicopters; 76 T700–GE–701D Engines (56 remanufactured, 18 new, 6 spares, 2 installed); 40 AN/ASQ–170 Modernized Target Acquisition and Designation Sight/AN/AAR–11 Modernized Pilot Night Vision Sensors (28 remanufactured, 10 new, 2 spares); 32 remanufactured AN/APR–48B Modernized Radar Frequency Interferometers; 47 AAR–57 Common Missile Warning Systems (31 remanufactured, 10 new, 6 spares); 150 Embedded Global Positioning Systems with Inertial Navigation (60 remanufactured, 74 new, 16 spares); 45 Manned-Unmanned Teaming-International (MUMTi) systems (28 remanufactured, 10 new, 7 spares); and 15 new MUMTi System Upper Receivers, training devices, helmets, simulators, generators, transportation, wheeled vehicles and organization equipment, spare and repair parts, support equipment, tools and test equipment, technical data and publications, personnel training and training equipment, United States Government and contractor engineering, technical, and logistics support services, and other related elements of logistics support.Passed the Senate June 20, 2019.Secretary